Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the disposing the pressure-sensitive input regions, the pressure-sensitive conductive sheet, and the control circuit below the table top of claim 20 and a wall covering, the method further comprising: disposing the pressure-sensitive input regions, the pressure-sensitive conductive sheet, and the control circuit behind the wall covering of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10, 12-17, is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Nathan et al. (U.S. App. 2017/0371470).
 In regard to claim 1, Nathan teaches a pressure-sensitive human-machine interface (HMI) device (see Title pressure sensitive touch panel) comprising: a surface element comprising an outer surface for receiving pressure inputs (see Fig. 2 and 16 pressure signal filter for electrodes); a plurality of pressure-sensitive input regions that each include one or more positive electrodes and one or more return electrodes (see Fig. 16, Item 3 touch area to detect pressure); and a pressure-sensitive conductive sheet (see Fig. 16, Item 10) disposed adjacent to or between the one or more positive electrodes and one or more return electrodes of the plurality of pressure-sensitive input 
In regard to claim 13, Nathan teaches a method for manufacturing a human-machine interface (HMI) device (see Title pressure sensitive touch panel) comprising: obtaining a surface element comprising an outer surface for receiving pressure inputs  (see Fig. 2 and 16 pressure signal filter for electrodes); forming a plurality of pressure-sensitive input regions that each include one or more positive electrodes and one or more return electrodes (see Fig. 16, Item 3 touch area to detect pressure); and disposing a pressure-sensitive conductive sheet (see Fig. 16, Item 10) adjacent to or between the one or more positive electrodes and one or more return electrodes of the plurality of pressure-sensitive input regions (see at least Para. 161-163 describing electrodes on opposite piezoelectric layer to detect pressure from touch).
	Regarding claim 2, Nathan teaches all the limitations of claim 1. Nathan further teaches wherein the pressure-sensitive conductive sheet comprises a first side and a second side opposite to the first side, wherein the one or more positive electrodes are disposed adjacent to the first side of the pressure-sensitive conductive sheet, and the one or more return electrodes are disposed adjacent to the second side of the pressure-sensitive conductive sheet (see Fig. 15, electrodes are on opposite sides of piezoelectric layer 10).
Regarding claim 3, Nathan teaches all the limitations of claim 1. Nathan further teaches wherein the one or more positive electrodes and the one or more return electrodes are disposed adjacent to a first side of the pressure-sensitive conductive sheet (see Fig. 15, electrodes are adjacent on the same layers).
Regarding claim 4, Nathan teaches all the limitations of claim 1. Nathan further teaches wherein the pressure-sensitive conductive sheet comprises a polymeric foil impregnated with a conductive material (see Para. 137 PVDF).
Regarding claim 8, Nathan teaches all the limitations of claim 1. Nathan further teaches wherein a set of the plurality of pressure- sensitive input regions are arranged to form a two-dimensional array (see at least Fig. 15, 16, and 22).
Regarding claim 10, Nathan teaches all the limitations of claim 1. Nathan further teaches a control circuit electrically connected to each pressure-sensitive input region, wherein the control circuit is configured to (i) detect user interactions with the outer surface based on electrical signals received from the pressure-sensitive input regions and (ii) operate one or more objects based on the detected user interactions (See Fig. 16, signals passed along 11 to controller 30 for pressure filtering and processing).
Regarding claim 12, Nathan teaches all the limitations of claim 1. Nathan further teaches further comprising a control circuit electrically connected to each pressure-sensitive input region (see Fig. 16), wherein the control circuit is configured to map a location of an object placed on the outer surface based on pressure-sensitive inputs detected at the pressure-sensitive input regions (see Para. 5, 58, 157 pressure locations). 

Regarding claim 14, Nathan teaches all the limitations of claim 13. Nathan further teaches wherein the pressure-sensitive conductive sheet comprises a first side and a second side opposite to the first side, the method further comprising: disposing 
Regarding claim 15, Nathan teaches all the limitations of claim 13. Nathan further teaches wherein forming a plurality of pressure-sensitive input regions comprises forming the one or more positive electrodes and the one or more return electrodes on a common substrate, with the one or more positive electrodes and the one or more return electrodes being disposed adjacent to a first side of the pressure-sensitive conductive sheet (see Fig. 15, electrodes are adjacent on the same layers).
Regarding claim 16, Nathan teaches all the limitations of claim 13. Nathan further teaches further comprising: adhering the pressure-sensitive conductive sheet to the pressure-sensitive input regions (see Para. 77 and 144 pressure sensitive adhesive).
Regarding claim 17, Nathan teaches all the limitations of claim 13. Nathan further teaches further comprising: electrically connecting a control circuit to each pressure-sensitive input region (see Fig. 16 each touch pressure input region 2 corresponding to electrodes are connected to the touch controller).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9, 11, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (U.S. App. 2017/0371470) in further view of Hillis et al. (U.S. App. 2011/0022991).
In regard to claim 22, Nathan teaches a method, comprising: detecting, by a control circuit of a pressure-sensitive human-machine interface (HMI) device (see Title pressure sensitive touch panel), a change in voltage across each of one or more pressure-sensitive input regions of a circuit board (see at least Para. 163), wherein each pressure-sensitive input region comprises one or more positive electrodes and one or more return electrodes electrically connected to the control circuit (See Fig. 16, pressure sensitive touch panel connected to touch controller); detecting, by the control circuit, at least one of (i) a user interaction with a surface of the pressure-sensitive HMI device (see at least Para. 139) or (ii) an object resting on the surface based on each change in voltage, wherein the pressure-sensitive HMI device comprises a pressure-sensitive conductive sheet disposed between the surface and the circuit board (see at least Para. 161-163 describing electrodes on opposite piezoelectric layer to detect pressure from touch).

Nathan does teach the concepts of using the panel to interact with devices (see Para. 155 touch panel controls devices such as music playing devices, ATMs, POS, tablets, etc.).
However, Hillis teaches and performing an action in response to detecting at least one of the user interaction or the object (see Fig. 4, various gestures control action of image).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Nathan to use control gestures of Hillis for user interactivity (See Para. 3). 
Regarding claim 7, Nathan teaches all the limitations of claim 1. Nathan further teaches wherein a set of the plurality of pressure- sensitive input regions are arranged in a straight line (see Fig. 16, Item 2 is in a column).
Nathan is not relied upon to teach for detecting swipe inputs.
However, Hillis teaches for detecting swipe inputs (see Fig. 4, various gestures control action of image).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Nathan to use control gestures of Hillis for user interactivity (See Para. 3). 
Regarding claim 9, Nathan teaches all the limitations of claim 1. Nathan further teaches wherein the outer surface for receiving pressure inputs (see Fig. 16).

Nathan as discussed above discloses the concept of overlaying the pressure sensitive touchscreen over a display (see Para. 156).
However, Hillis teaches defines a polygon, and a set of the plurality of pressure-sensitive input regions are arranged along the edges of the polygon (see at least Figs. 1 and 6 depicting pressure input on a GUI with polygons).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Nathan to use GUI polygons of Hillis for user interactivity (See Para. 3 and Fig. 1). Examiner further notes Nathan discloses the base product/process of a pressure sensitive touchscreen while Hillis discloses the known technique to display polygons to yield predictable results of interaction with the pressure input in the device of Nathan.
Regarding claim 11, Nathan teaches all the limitations of claim 10. Nathan is not relied upon to teach wherein the control circuit is configured to detect gesture inputs from sequences of touch inputs detected based on electrical signals received from a sequence of pressure-sensitive input regions.
As discussed above, Nathan does teach the concept of pressure-sensitive input detection across a display.
However, Hillis teaches wherein the control circuit is configured to detect gesture inputs from sequences of touch inputs detected based on electrical signals received from a sequence of pressure-sensitive input regions (see Figs. 4-7 for compound gestures and their effect on the displayed GUI elements).

Regarding claim 20, Nathan teaches all the limitations of claim 17. Nathan is not relied upon to teach wherein the surface element for receiving pressure inputs comprises a table top, the method further comprising: disposing the pressure-sensitive input regions, the pressure-sensitive conductive sheet, and the control circuit below the table top.
Nathan does teach disposing the pressure-sensitive input regions, the pressure-sensitive conductive sheet (see Fig. 16). 
However, Hillis teaches wherein the surface element for receiving pressure inputs comprises a table top, the method further comprising: disposing the pressure sensitive touchscreen and the control circuit below the table top (see Figs. 2 and 3 where the touchscreen is below the edge of the table).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Nathan to use the tabletop of Hillis for user comfort while interacting with the touchscreen (See Para. 22). 
Regarding claim 23, Nathan in view of Hillis teaches all the limitations of claim 22.  Nathan further teaches wherein detecting the user interaction with the surface comprises detecting changes in voltage along pressure-sensitive input regions (see at 
Nathan is not relied upon to teach a sequence of changes and along a sequence of input regions. 
However, Hillis teaches a sequence of changes and along a sequence of input regions (see Figs. 4-7 for compound gestures and their effect on the displayed GUI elements uses a sequence of changes and Para. 26 disclosing the changes involve voltage differentials).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Nathan to use gesture sequences of Hillis for user interactivity (See Para. 3 and Fig. 1). Examiner further notes Nathan discloses the base product/process of a pressure sensitive touchscreen while Hillis discloses the known technique to accept an input sequence to yield predictable results of GUI interaction with the pressure input in the device of Nathan.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (U.S. App. 2017/0371470) in further view of Keyes et al. (U.S. App. 2017/0261386).
Regarding claim 5, Nathan teaches all the limitations of claim 1. Nathan is not relied upon to teach wherein the pressure-sensitive conductive sheet comprises Velostat.
	However, Keyes teaches wherein the pressure-sensitive conductive sheet comprises Velostat (see Para. 36).
. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (U.S. App. 2017/0371470) in further view of Choi et al. (U.S. App. 2019/0137322)
Regarding claim 6, Nathan teaches all the limitations of claim 1. Nathan further teaches wherein each electrode comprises a conductive trace arranged (see Fig. 16, Item 76).
Nathan is not relied upon to teach on a circuit board.
However, Choi teaches on a circuit board (see Para. 53). 
It would have been obvious to a person of ordinary skill in the art to modify the pressure input device of Nathan to use a PCB of Choi for proper signaling (See Para. 53). 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (U.S. App. 2017/0371470) in further view of Crestron TSW-1060-B-S (February 20, 2019 https://www.crestron.com/en-US/Products/Control-Surfaces/Touch-Screens/Large-Touch-Screens/TSW-1060-B-S hereinafter “Crestron”)
Regarding claim 18, Nathan teaches all the limitations of claim 17. Nathan is not relied upon to teach attaching the pressure-sensitive input regions to a wall associated with an indoor or outdoor structure; and electrically connecting the control circuit to an object associated with the structure.

However, Crestron teaches attaching the touch-sensitive input regions to a wall associated with an indoor or outdoor structure; and electrically connecting the control circuit to an object associated with the structure (see at least pages 1-3 touchscreen wall mounted to control home theater, HVAC, and other devices).
It would have been obvious to a person of ordinary skill in the art to modify the pressure touchscreen input device of Nathan to be wall mounted of Crestron for a clean appearance user interface device (see Crestron page 1).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (U.S. App. 2017/0371470) in further view of Crestron TSW-1060-B-S (February 20, 2019 https://www.crestron.com/en-US/Products/Control-Surfaces/Touch-Screens/Large-Touch-Screens/TSW-1060-B-S hereinafter “Crestron”) in further view of Cass, “5 WAYS TO HIDE OR DECORATE AROUND THE TV, ELECTRONICS, AND CORDS” June 29, 2015, https://www.remodelaholic.com/ways-to-hide-decorate-around-tv-electronics-cords/4/ hereinafter “Cass”)
Regarding claim 21, Nathan and Crestron teaches all the limitations of claim 18. Nathan further teaches receiving pressure inputs and disposing the pressure-sensitive input regions, the pressure-sensitive conductive sheet the control circuit (See Figs. 15 and 16). Nathan is not relied upon to teach wherein the surface element for receiving inputs comprises a wall covering, the method further comprising: and the control circuit behind the wall covering.

It would have been obvious to a person of ordinary skill in the art to modify the pressure touchscreen input device of Nathan to be wall mounted of Crestron and behind wall coverings to hide when access is not needed or for stylistic elegance (see Pages 10-13).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (U.S. App. 2017/0371470) in further view of Franklin et al. (U.S. App. 2013/0083496)
Regarding claim 19, Nathan teaches all the limitations of claim 17. Nathan further teaches connecting the electrodes of the pressure-sensitive input regions pressure-sensitive input regions (see Fig. 16). Nathan is not relied upon to teach to a flat flexible battery.
However, Franklin teaches a flat flexible battery (Fig. 3 Item 34).
It would have been obvious to a person of ordinary skill in the art to modify the pressure touchscreen input device of Nathan to be powered by a flexible battery to prevent damage (see Para. 4). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694